Third District Court of Appeal
                               State of Florida

                      Opinion filed November 10, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1545
                       Lower Tribunal No. 19-35962
                          ________________


                    Dr. James Eric McDonough,
                                  Appellant,

                                     vs.

                      City of Homestead, et al.,
                                 Appellees.



     An Appeal from the Circuit Court for Miami-Dade County, Pedro P.
Echarte, Jr., Judge.

     Dr. James Eric McDonough, in proper person.

     Weiss Serota Helfman Cole & Bierman, P.L., and Edward G. Guedes
and Samuel I. Zeskind (Fort Lauderdale), for appellee City of Homestead.


Before LOGUE, HENDON and GORDO, JJ.

     PER CURIAM.
      Affirmed. See Fla. Agency for Health Care Admin. v. Zuckerman

Spaeder, LLP, 221 So. 3d 1260, 1263 (Fla. 1st DCA 2017) (“The proper

standard utilized in reviewing a trial court’s decision on a petition for writ of

mandamus is abuse of discretion.”); Florida Holding 4800, LLC v. Lauderhill

Lending, LLC, 275 So. 3d 183, 187 (Fla. 4th DCA 2019) (“[A] party cannot

successfully complain about an error for which he or she is responsible or of

rulings that he or she has invited the trial court to make.” (quoting Millsaps

v. Kaltenbach, 152 So. 3d 803, 805 (Fla. 4th DCA 2014))); Vidal v.

Liquidation Props., Inc., 104 So. 3d 1274, 1276 (Fla. 4th DCA 2013) (finding

that if an “issue was waived, it cannot be grounds for reversal on appeal”).




                                       2